Opinion filed July 30, 2009 











 








 




Opinion filed July 30,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                          No. 11-09-00218-CV
                                           __________
 
                                     DAVID S. SHAHEEN, Appellant
 
                                                             V.
 
                    LUCKIE=S AUTO & TRUCK REPAIR, INC., Appellee
 

 
                                          On
Appeal from the 40th District Court
 
                                                            Ellis
County, Texas
 
                                                    Trial
Court Cause No. 76793
 

 
                                            M
E M O R A N D U M    O P I N I O N
David
S. Shaheen appeals from the trial court=s
take-nothing judgment.  We dismiss for want of jurisdiction.




The
trial court signed its judgment on February 11, 2009.  Shaheen timely filed
both a request for findings of fact and conclusions of law and a motion for new
trial.  In order to timely perfect an appeal pursuant to Tex. R. App. P.  26.1, the notice of
appeal was due to be filed with the clerk of the trial court on or before May
12, 2009 (ninety days after the date the judgment was signed).  In order to
extend the time for filing the notice of appeal, both the notice of appeal and
the motion for extension of time should have been filed on or before May 27,
2009 (fifteen days after the original due date).  Tex. R. App. P. 26.3.
Shaheen
filed the notice of appeal on June 2, 2009.  Shaheen filed a motion for
extension of time to file his notice of appeal on July 6, 2009.  Neither the
notice of appeal nor the motion meet the time requirements of Rule 26.3.
In
both his motion and his certificate of service on his notice of appeal, Shaheen
states that he mailed his notice of appeal on May 29, 2009, seventeen days
after the original due date.  Therefore, we are unable to apply the mail box
provision of Tex. R. App. P. 9.2
to consider the notice of appeal Afiled@ as of the date of
mailing.  Because the notice of appeal was not filed during the Rule 26.3
fifteen-day time frame, we are unable to imply the timely filing of the motion
under the provisions of Verburgt v. Dorner, 959 S.W.2d 615 (Tex. 1997). 

Absent
compliance with Rules 26.1 and 26.3, the appellate jurisdiction of this court
is not invoked.  Shaheen=s
motion for extension of time to file his notice of appeal is overruled, and the
appeal is dismissed for want of jurisdiction.
 
 
PER CURIAM
 
July 30, 2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.